Citation Nr: 1737547	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-13 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

Whether new and material evidence has been submitted to reopen a claim for service-connection for diabetes mellitus type II, to include as secondary to herbicide exposure.

Entitlement to service connection for coronary artery disease (CAD), to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1973, with follow-on service in the Maine National Guard from January 1982 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In October 2014, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file and has been reviewed accordingly.


FINDINGS OF FACT

1.  In an unappealed decisions, dated in November 2006, and August 2010, the RO denied a claim of entitlement to service connection for diabetes mellitus type II.  

2.  The evidence received since the RO's August 2010 rating decision which denied reopening the claim for service connection for diabetes mellitus is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.

3.  The probative medical evidence of record does not reveal that the Veteran's currently diagnosed CAD is causally related to military service, to include claimed exposure to herbicides.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the RO's August 2010 rating decision, which denied reopening for service connection for diabetes mellitus type II; the claim for service connection for diabetes mellitus type II is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for establishing service connection for CAD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran and his representative have raised the issue of the appropriateness of the October 2016 medical opinion.  In particular, the Veteran's representative has indicated that the examiner did not adequately analyze and discuss the particulars of the Veteran's case in light of the evidence of previous herbicide use at the Veteran's duty station during his period of service.  Additionally, the Veteran's representative questioned whether the examiner was properly qualified as a medical professional in the first place.  

In this regard, the examiner provided a curriculum vitae in April 2017 attesting that she was a family nurse practitioner with years of medical experience.  Therefore, the Board finds that the examiner was competent to provide answers to the medical questions posed.  Second, the opinion provider not only examined the literature and documentation regarding herbicide exposure at the Veteran's duty station, both historically and at the time that he was stationed there, but also applied such analysis to the facts of the Veteran's actual service and his potential for any exposure based upon the medical literature of record and accepted medical knowledge.  The Board, therefore, finds that the opinion of the October 2016 examiner was completely adequate in addressing all of the questions posed, notating the applicable medical information and history, and adequately applying such to the facts of the Veteran's case.

Neither the Veteran, nor his representative has raised any additional issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

New and Material

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including cardiovascular disease, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

A decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that the notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2016).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such service as shown by the service record, the official history of each organization in which the Veteran served, his or her treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Diabetes Mellitus Type II

The Veteran initially filed a claim for service connection for diabetes mellitus type II in March 2006.  The evidence at the time of the adjudication of the Veteran's claim in a November 2006 rating decision consisted of the Veteran's statements that he had been exposed to herbicides with serving on active duty for training (ACDUTRA) at Canadian Forces Base Gagetown, Canada from August 10, 1984 to August 24, 1984; service treatment records, which showed no treatment or complaints relating to diabetes mellitus type II; outpatient treatment records, which revealed a current diagnosis and treatment for diabetes mellitus type II beginning in June 2001, but no opinions regarding etiology, and herbicide use histories for Canadian Forces Base Gagetown, Canada showing that Agent Orange had been tested there between 1966 and 1967, but not since that time and only small scale non-tactical herbicide weed control occurring along roadsides since that time, without any showing of human exposure events or residuals.  The November 2006 rating decision denied the diabetes mellitus type II claim because there was no showing of any in-service injury, or disease or any nexus between the Veteran's alleged in-service herbicide exposure and his currently diagnosed diabetes mellitus type II.  He was notified of the decision on November 22, 2006.  He had until November 22, 2007, to submit additional evidence or an intention to appeal.  A review of the claims file does not reveal that the Veteran ever submitted a NOD, additional evidence, or showed any intention of doing so during the relevant time period.  The Veteran did not submit any new evidence or claim until June 2010, nearly 3 years after the deadline.  Therefore, the November 2006 rating decision became final. 

In conjunction with Veteran's claim in June 2010, additional evidence was submitted.  The evidence at the time of the adjudication of the Veteran's claim in a August 2010 rating decision consisted of the Veteran's statements that he had been exposed to herbicides with serving on ACDUTRA at Canadian Forces Base Gagetown, Canada from August 10, 1984 to August 24, 1984; service treatment records, which showed no treatment or complaints relating to diabetes mellitus type II; additional current outpatient treatment records, which revealed a current diagnosis and treatment for diabetes mellitus type II beginning in June 2001, but no opinions regarding etiology, and herbicide use histories for Canadian Forces Base Gagetown, Canada showing that Agent Orange had been tested from 1966 to 1967, but not since that time and only small scale non-tactical herbicide weed control occurring along roadsides since that time, without any showing of human exposure events or residuals.  The August 2010 rating decision denied reopening the diabetes mellitus type II claim because there was still no showing of any in-service injury, or disease or any nexus between the Veteran's alleged in-service herbicide exposure and his currently diagnosed diabetes mellitus type II.  He was notified of the decision on August 31, 2010.  He had until August 31, 2011, to submit additional evidence or an intention to appeal.  A review of the claims file does not reveal that the Veteran ever submitted a NOD, additional evidence, or showed any intention of doing so during the relevant time period.  The Veteran did not submit any new evidence or claim until his current claim in December 2012, over 1 year after the deadline.  Therefore, the August 2010 rating decision became final and is the last final rating decision of record. 

Since the August 2010 rating decision was finalized, the Veteran has submitted additional statements and additional treatment records, showing statements that he had been exposed to herbicides with serving on ACDUTRA at Canadian Forces Base Gagetown, Canada from August 10, 1984 to August 24, 1984; service treatment records, which showed no treatment or complaints relating to diabetes mellitus type II; additional current outpatient treatment records, which revealed a current diagnosis and treatment for diabetes mellitus type II beginning in June 2001, but no opinions regarding etiology, and herbicide use histories for Canadian Forces Base Gagetown, Canada showing that Agent Orange had been tested  from 1966 to 1967, but not since that time and only small scale non-tactical herbicide weed control occurring along roadsides since that time, without any showing of human exposure events or residuals.  

Additionally, the Veteran an October 2016 medical opinion was obtained which reiterated previous findings, namely that herbicides had been used at his duty station decades earlier, there were no lasting residual dangers to humans at the time of his service, and the Veteran was not otherwise exposed to any significant amounts of any chemical agent that led to his development of diabetes mellitus type II.  These statements, treatment records, and medical opinion are new pieces of evidence because they had not been previously considered.  However, they are merely cumulative of the same evidence that was in existence at the time of the August 2010 rating decision-namely that the Veteran has a current diagnosis of diabetes mellitus type II and an alleged in-service history of exposure to herbicides without any showings of a positive nexus or confirmation of such exposure.  Because there is no new, non-redundant evidence that shows the Veteran's diabetes mellitus type II was caused by or the result of any alleged in-service herbicide exposure, the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the claim.

Consequently, the Board finds that new and material evidence has not been received since the August 2010 final rating decision and reopening the claim for service connection for diabetes mellitus type II is not warranted.




CAD

The Veteran claims that he currently suffers from a heart disability, namely ischemic heart disease that is the result of military service.  In this regard, it is noted that the Veteran had no service on the landmass of the Republic of Vietnam during the period of presumption for exposure to Agent Orange.  As such, to the extent that the Veteran has a currently diagnosed ischemic heart disease, he is not entitled to presumptive service connection.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a Veteran who does not meet the requirements of 38 C.F.R. § 3.309  does not preclude him from establishing service connection by way of proof of actual direct causation.  Combee v. Brown, 34 F.2d 1039, 1041-42 (Fed. Cir. 1994).  As such, even though the Veteran's alleged herbicide exposure is not via one of the enumerated avenues of 38 C.F.R. § 3.309,   it does not absolve VA from the responsibility of inquiring whether a medical opinion could be proffered to show that such heart disease was directly related to the Veteran's military service, to include exposure to herbicides in any context.  Therefore, the ultimate inquiry of the Veteran's claim is whether the Veteran's claimed heart disease is the result of any claimed exposure event on a direct basis.

A review of the Veteran's service treatment records shows they are silent for any discussion of complaints or diagnoses of any heart disabilities.

A review of the Veteran's post-service outpatient medical records reveals that the Veteran was first diagnosed with CAD in July 2006 and has been treated for this condition since that time.  There have been no opinions of record indicating that the Veteran's CAD was the result of military service, to include any exposure to herbicides.

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for CAD, so the appeal must be denied.  The evidence does show that there is a current disability for VA purposes, as there is evidence that the Veteran has been diagnosed with CAD during the period of appeal, as shown in the Veteran's private treatment records and referenced in his VA outpatient treatment records.  However, the evidence of record, as discussed above, does not show that the Veteran had any "in-service injury or disease," or a disease manifested to the level of 10 percent disabling within a year from discharge from the service.  Additionally, the evidence, as discussed above, does not show that the Veteran is afforded the herbicide presumption due to a lack of contact with the landmass of Vietnam during the presumptive period.  Therefore, the issue of nexus becomes moot and the Veteran's claim fails.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

Here, in regard to direct service connection, the Board finds that the preponderance of the evidence of record shows that the Veteran did not have an in-service injury or disease, or a disease manifested to the level of 10 percent disabling within a year from discharge from the service.  The Veteran's service treatment records are silent for any discussion of any symptoms of CAD or cardiac complaints, to include his exit examination, and there are no records of any treatment for such symptoms within one year of leaving military service.  This is despite the fact that he did seek out treatment for a multitude of other conditions, including pes planus, otitis media, an eye injury, abdominal pain, a right shoulder injury, tinea crusis, and a kidney infection during military service.  As such, it is reasonable to assume that, had the Veteran been experiencing cardiac symptoms, he would have complained of those as well.  Additionally, following the Veteran's discharge from the service, the first medical evidence of any kind referring to a cardiac disability, diagnosed as CAD, was in 2006, when the Veteran was diagnosed with that condition.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000).  There is no definitive statement from the Veteran that contends that he experienced symptoms in service and continuously ever since service.

Additionally, the only probative medical opinion of record, via the October 2016 medical opinion, found that the Veteran was not directly exposed to herbicides, such as Agent Orange, when he was stationed at Canadian Forces Base Gagetown, Canada from August 10, 1984 to August 24, 1984, because such herbicides had only been utilized at that facility decades earlier in 1966 and 1967.  There was no indication that there were any residual contaminants related to that use at the time that the Veteran was stationed there and, to the extent that the Veteran was exposed to non-tactical weed control that was used on the sides of roadways or any miniscule remnants that may have been left over from Agent Orange use in 1966 and 1967, there was no support in the medical evidence of record, medical literature, or accepted medical knowledge that such small nominal and hypothetical exposure could lead to the development of CAD, particularly in light of the fact that the Veteran did not develop any problems until more than two decades later.

The only other evidence presented in regard to the relationship of the Veteran's CAD to his alleged in-service herbicide exposure has been the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-310 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or cardiovascular medicine more particularly, and that he is merely speculating as to whether his currently diagnosed CAD is related to his alleged in-service herbicide exposure.  In this regard, he is not competent to assign such a nexus, as it requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that his currently diagnosed CAD is related to his alleged in-service herbicide exposure are lacking in probative value. 

Therefore, the most probative evidence of record reflects that the Veteran lacks a nexus between his currently diagnosed CAD and alleged in-service herbicide exposure during the appeals period.  Absent the required finding of nexus at any time during the appeals period, there can be no assignment of service connection.

For the reasons provided above, the preponderance of evidence is against the Veteran's claim for a heart disability, to include ischemic heart disease, diagnosed as CAD.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert, 1 Vet. App. at 49; 38 C.F.R. § 3.102.


ORDER

New and material evidence having not been received, the claim for entitlement to service connection for diabetes mellitus type II, to include as secondary to herbicide exposure, is not reopened.

Entitlement to service connection for CAD, to include as secondary to herbicide exposure is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


